               Case 19-05743                    Doc          Filed 05/31/19           Entered 05/31/19 12:14:50                Desc Main
                                                                 Document             Page 1 of 3



 Fill in this information to identify the case:
 Debtor 1 Nicholas S Hannon

 Debtor 2   Yolanda B Hannon
               (Spouse, if filing)

 United States Bankruptcy Court for the: Northern District of Illinois
                                                                         (State)


 Case number 19-05743



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                         12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable
against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                                          Court Claim No. (if known): 11-1

Last four digits of any number
you use to identify the debtor's                   XXXXXX0751
account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?’

      No
      Yes. Date of last notice:

Part 1:         Itemize Postpetition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case or ruled on by the bankruptcy court.
If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.

        Description                                                                Dates incurred                                        Amount


1.       Late charges                                                                                                         (1)                   $0.00


2.       Non-sufficient funds (NSF) fees                                                                                      (2)                   $0.00
3.       Attorney fees                                                                                                        (3)                   $0.00
4.       Filing fees and court costs                                                                                          (4)                   $0.00
5.       Bankruptcy/Proof of claim fees                                                                                       (5)                   $0.00
6.       Appraisal/broker's price opinion fees                                                                                (6)                   $0.00
7.       Property inspection fees                                                                                             (7)                   $0.00
8.       Tax advances (non-escrow)                                                                                            (8)                   $0.00
9.       Insurance advances (non-escrow)                                                                                      (9)                   $0.00
10.      Property Preservation expenses. Specify: __________                                                                  (10)                  $0.00
11.      Other. Specify:             Plan Review                                    03/15/2019                               (11)                 $300.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.




Official Form 410S2                          Notice of Postpetition Mortgage Fees, Expenses, and Charges                        page 1
          Case 19-05743                Doc            Filed 05/31/19           Entered 05/31/19 12:14:50                   Desc Main
                                                          Document             Page 2 of 3
Debtor 1 Nicholas S Hannon                                                                                                 Case number (if known) 11-1



Part 2:      Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

    I am the creditor.
    I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

             X    /s/ Michael N. Burke                                                       Date: May 31, 2019
                  Signature




Print:            Michael N. Burke                                                           Title Attorney for Creditor
                  First Name                Middle Name           Last Name

Company           Shapiro Kreisman & Associates, LLC


Address           2121 Waukegan Road, Suite 301
                  Number           Street

                  Bannockburn, IL 60015
                  City                                    State     ZIP Code


Contact phone     (847) 291-1717                                                             Email




Official Form 410S2                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                             page 2
         Case 19-05743              Doc       Filed 05/31/19             Entered 05/31/19 12:14:50                Desc Main
                                                  Document               Page 3 of 3

                                                              Case No:   19-05743

                                                  UNITED STATES BANKRUPTCY COURT



Certificate of Service


I hereby certify that a copy of the foregoing Notice of Postpetition Mortgage Fees, Expenses, and Charges was served on the parties listed
below by postage prepaid U.S. Mail, First Class or served electronically through the Court's ECF System at the e-mail address registered
with the court on

Date:   May 31, 2019

Chapter 13 Trustee: Marilyn Marshall

Trustee Address: 224 South Michigan, Ste 800, Chicago, IL 60604

Trustee Email:


Debtor's Counsel Name: David H Cutler, Cutler & Associates, Ltd.

Debtor's Counsel Address: 4131 Main St., Skokie, IL 60076

Debtor's Counsel Email: cutlerfilings@gmail.com


Debtor 1 Name: Nicholas S Hannon

Debtor 2 Name: Yolanda B Hannon

Debtor's Mailing Address: 1430 Ellisville Lane, Schaumburg, IL 60193 and 1430 Ellisville Lane, Schaumburg, IL 60193

Debtor Email:
                                                                               _/s/ Michael N. Burke_______________________________
                                                                                Michael N. Burke
